                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-00037-KDB-DCK
 AMV HOLDINGS, LLC                               )
 MADVAPES FRANCHISING, LLC,
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )                   ORDER
                                                 )
 AMERICAN VAPES, INC., et al.                    )
                                                 )
                 Defendants.                     )
                                                 )

         Plaintiffs AMV Holdings, LLC and Madvapes Franchising, LLC (collectively

“Madvapes”), is a franchisor in the “vaping” / e-cigarette business. Defendant American Vapes

(“AV” or “Mellow Vapes” (its new trade name)) is a former Madvapes franchisee that

terminated the franchise relationship in March 2019. The individual defendants – Bryan Hough,

Craig Kinlaw and Wayne Kinley – are owners of AV and/or guarantors of the parties’ franchise

agreements. Madvapes claims in this action that AV is continuing to operate eight “vaping”

stores which had been Madvapes’ franchise locations under their new Mellow Vapes trade name

thereby infringing Madvapes’ trademarks and breaching the parties’ franchise agreements. In

response, AV has filed counterclaims asserting its own claims of breach of contract and unfair

business practices related to Madvapes’ use of the common advertising fund into which

franchisees were required to contribute.

         Now before the Court is Madvapes’ Motion for Preliminary Injunction, (Doc. No. 16),

which seeks to force AV to close all its stores under the franchise agreements’ covenant not to

compete, prohibit infringement of Madvapes’ trademarks and enforce confidentiality and other
post termination provisions of the franchise agreement. The Court has carefully reviewed the

motion and considered the parties’ briefs and exhibits and their arguments during the hearing on

this motion held on July 19, 2019. For the reasons discussed below, the Court will enter the

following Preliminary Injunction, which in effect GRANTS in part and DENIES in part

Madvapes’ motion. Madvapes is entitled to a preliminary injunction to enjoin AV from using

Madvapes’ trademarks (which Defendants say they have already stopped using). Madvapes is

also entitled to a preliminary injunction to enforce certain portions of the post termination

provisions in the franchise agreements. However, Madvapes is not entitled to a preliminary

injunction requiring Defendants to close their businesses because, among other reasons, the

Court finds that Madvapes is not likely to succeed on the merits of its claim to enforce the

franchise agreements’ covenant not to compete.

                                  I.      LEGAL STANDARD

       The standard for considering a motion for a preliminary injunction is well established. A

preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief” and may never be awarded “as of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 24, 32 (2008) (noting that even issuance of

a permanent injunction after trial “is a matter of equitable discretion; it does not follow from

success on the merits as a matter of right.”). The Fourth Circuit has similarly recognized that the

grant of such a remedy involves “the exercise of a very far-reaching power, which is to be

applied only in [the] limited circumstances which clearly demand it.” Centro Tepeyac v.

Montgomery Cnty., 722 F.3d 184, 188 (4th Cir.2013) (en banc).

       In order to receive a preliminary injunction, a plaintiff must establish that: (1) it is likely

to succeed on the merits; (2) it is likely to suffer irreparable harm without the preliminary
injunction; (3) the balance of equities tips in its favor; and (4) the injunction is in the public

interest. Winter, 555 U.S. at 20; Mountain Valley Pipeline, LLC v. Western Pocahontas

Properties Limited Partnership, 918 F.3d 353 (4th Cir. 2019); League of Women Voters of N.C.

v. North Carolina, 769 F.3d 224, 236 (4th Cir. 2014). Each of these four requirements must be

satisfied. Id.

        Accordingly, a plaintiff must make a “clear” showing both that he is likely to suffer

irreparable harm absent relief and he is likely to succeed on the merits at trial, as well as

demonstrate the balance of equities favors him, and the injunction is in the public interest. See

Winter, 555 U.S. at 22; Real Truth About Obama, Inc. v. Fed. Election Comm'n, 575 F.3d 342,

346 (4th Cir.2009), vacated on other grounds, 559 U.S. 1089, 130 S.Ct. 2371, 176 L.Ed.2d 764

(2010). However, plaintiffs “need not show a certainty of success.” Pashby v. Delia, 709 F.3d

307, 321 (4th Cir.2013).

                        II.     FACTS AND PROCEDURAL HISTORY

         Madvapes describes the alleged history of the parties’ franchise relationship in the

Amended Verified Complaint (“Complaint”). See Complaint at ¶¶ 22-24, 30, 35-41. Beginning

in 2015, AV became a licensee of Madvapes in Easley, SC. AV added licensed stores in

Anderson, South Carolina and Lincolnton and Shelby, North Carolina later in 2015. Over time,

these “licensed” stores became “franchise” locations and other franchise locations were added in

Boone, Statesville and Belmont, North Carolina and Indian Land, South Carolina from 2016 to

March 2018. Id. The purported April 2017 Franchise Agreement (“FA”) for the Statesville store

is attached to the Complaint. Id. at ¶ 34. Madvapes alleges that the provisions of each of the
franchise agreements for the various locations are in all material respects the same as the FA. Id.

at ¶42.1

        The FA has an initial term of 10 years and is specifically limited to a single franchise

location. FA, ¶¶ 1, 2. In the FA, AV agrees that (with a carveout for “Non-traditional Locations”

such as malls, airports, schools and sports arenas) it will not locate or license another store within

a very limited territory around the approved franchise location (intended to encompass “a

working population of approximately 15,000”). The franchisee is not permitted to solicit

customers by means of an electronic remote-entry system, such as sales over the internet. Thus,

by contract, each franchise location is intended to be only a “brick and mortar” store that services

a small protected area (although customers are not required to live in the assigned territory). FA,

¶ 5.

        In Section 7(a) and 7(b) of the FA, the franchisee agrees that it will not make any

unauthorized use of the Madvapes trademarks and that any unauthorized use is an infringement

of Madvapes’ rights. The FA further provides that “customer data” and inventions, business

plans, ideas, etc. (very broadly defined) that are created in whole or part during the franchise

term belong to Madvapes. FA, ¶ 7 (g), (h)).

        Section 8(k) provides that the franchisee is not allowed to maintain any social media sites

associated with the Madvapes trademarks without Madvapes’ consent, but the FA does not

prohibit the franchisee from continuing to use the same social media site so long as it does not

use the Madvapes’ marks. However, with respect to telephone numbers, upon termination the




1
 As discussed below, Defendants dispute the existence and validity of a number of the franchise
agreements, arguing that all the signed agreements have not been produced and/or Madvapes did
not timely provide the required disclosure in advance of their execution.
franchisee agrees not to use the same numbers for another business. FA at ¶ 9; see also, FA at

Exhibit F (discussed below).

        Section 13 of the FA gives Madvapes significant (assignable) rights in the event of

franchisee’s termination of the FA without cause, which is what Madvapes contends has

happened. Madvapes has the option within 60 days of the termination to purchase for fair value

the Franchised Business (including the land on which the business operates if it is owned by the

franchisee or to take over the lease) and/or the right to purchase any current, usable and saleable

inventory. However, there is no evidence in the record that Madvapes timely exercised any of

these options.

        Section 14 contains the FA’s Non-Competition provisions. Section 14(b) restricts

Defendants from “[d]irectly or indirectly entering into the employ of, render any service to or act

in concert with any person, partnership [etc] that owns, operates, manages, [etc]” any

“Competitive Business”2 or “[b]ecome interested in directly or indirectly as an individual,

partner, shareholder, …, agent, … spouse, or in any other relationship or capacity” any

“Competitive Business” for a period of two years “in the same state in the United States as (i)

the [Franchised Locations] or (ii) any MadVapes franchised business or development territory in

existence at the Effective Date3 … or by any means, including, without limitation, sales via the

internet or catalogs.” Madvapes argues that Defendants should be prohibited from operating in

North Carolina and South Carolina based on this provision.4



2
  “Competitive Business” is defined as “any business that sells electronic cigarettes or electronic
cigarette accessories that are the same as those sold by MadVapes stores.”
3
  MadVapes branded stores are located in North Carolina, South Carolina, Texas, Georgia,
Massachusetts, Virginia, New Jersey and New Hampshire. [Complaint ¶14].
4
  Madvapes does not seek at this time to enforce the full scope of the territorial restrictions, but it
has not fully abandoned the restrictions outside North Carolina and South Carolina (the only
states in which AV operated).
       Section 15 of the FA contains a very broad Trade Secrets and Confidential Information

provision that purports to prohibit AV “during the Term [of the FA] or at any time after the

expiration or termination of this Agreement” … from “directly or indirectly” … using or

divulging “any trade secrets, confidential information, knowledge or know-how” concerning the

business. “Any and all information, knowledge, or know-how, including, without limitation,

drawings, materials, equipment, marketing, e-liquid recipes, and other data which Franchisor

designates as secret or confidential shall be deemed Confidential Information [for the] purposes

of this Agreement.” In its briefing, Madvapes has not identified specific evidence in the record

where it designated any particular information or data as secret or confidential (beyond

referencing the FA and general statements regarding the “proprietary” nature of their business)

and confirmed that it was not seeking to protect particular trade secrets at the motion hearing.

       Section 18 of the FA imposes a number of obligations on the franchisee upon termination,

including ceasing to hold itself out as a Madvapes franchisee, ceasing to use any of Madvapes’

trademarks and returning property owned by Madvapes. Also, Madvapes can request assignment

of the lease of the premises and if Madvapes does not request an assignment then the franchisee

is required to make alterations to the premises “to distinguish the appearance of the premises

from that of other Madvapes locations.” FA, ¶ 18(a)-(e). This provision reflects the parties’

apparent understanding that the franchisee may stay in the same location if Madvapes does not

choose to exercise its right to take over the lease.

       Section 21 of the FA is the Governing Law, Jurisdiction and Venue section. Section 21(a)

contains a broad arbitration clause that requires that “any action arising out of or related to this

Agreement, [etc.]”… shall upon 30 days written notice be resolved by binding arbitration in

Wake County, in accordance with the Federal Arbitration Act under the Commercial Arbitration
Rules of the American Arbitration Association. In their Answer, Defendants asserted this

arbitration provision as a defense.5 Section 21(b), however, gives Madvapes the right to seek

preliminary injunctive relief outside of arbitration. In Section 21(d) the parties “irrevocably”

waive trial by jury in any action or proceeding between them. The parties chose the laws of the

State of North Carolina to govern the FA and any claim or controversy among the parties. FA at

¶ 21(h).

       The FA also includes several relevant addenda and agreements. Exhibit B is a Site

Selection Addendum in which the parties agreed on a specific store location (the “Approved

Location”) and designated the Franchise Territory as “a radius around Approved Location within

which a working population of approximately 15,000 exists …” In the FA, the parties agreed that

the Site Selection Addendum was to be an “integral” part of the FA.

       There is also a separate Nondisclosure and Noncompetition Agreement (Exhibit E),

which purports to bind American Vapes and all its “managers, officers, beneficial owners,

directors, employees, shareholders, partners, members, principals, immediate family members

and domestic partners.” However, only Wayne Kinley signed this agreement as AV’s President.

The restrictions in this agreement broadly mirror the confidentiality and noncompetition

provisions in the Franchise Agreement itself.

       Finally, there is a separate Telephone Listing and Internet Authorization Agreement

(Exhibit F) in which AV is entitled to obtain telephone service under the Madvapes name. AV

agreed as Franchisee that “such telephone numbers, listings and advertisements shall be

considered the sole and exclusive property of Madvapes Franchising, LLC” and that “[u]pon




5
 At the motion hearing, Defendants’ counsel represented that Defendants did not intend to seek
arbitration, although counsel did not withdraw the defense.
termination, expiration, or non-renewal of the Franchise Agreement for whatever reason,

Franchisee agrees to immediately cease all use of such telephone numbers…” AV also agreed to

transfer the phone number to Madvapes, subject to Madvapes obligation to pay all fees related

to the listing or phone service if Madvapes chose to request the transfer. Wayne Kinley and Bryan

Hough signed this agreement on behalf of AV for the Statesville franchise location.

       The parties’ relationship began to unravel in 2018. On August 6, 2018, defendant Kinley

applied for a trademark for the name “Mellow Vapes.” Then, on December 18, 2018, American

Vapes, through counsel, sent a notice of default to Madvapes for various alleged breaches of the

Statesville Franchise Agreement, mostly related to the common advertising fund to which

franchisees were required to contribute. AV claimed that Madvapes efforts to “cure” the alleged

issues were insufficient and on March 20, 2019 sent a notice of termination of the Franchise

Agreement to MadVapes. Madvapes claims that the termination did not satisfy the process for

termination in the FA and that it was entirely pretextual as part of AV’s plan to start a competing

business.

       Immediately upon the termination, Defendants changed the name of each of their

franchised locations to “Mellow Vapes” and continued operating a vaping business from the

same locations. The parties do not dispute that Defendants have told customers that they are no

longer a Madvapes franchise and “wanted to do their own thing,” (Complaint at ¶¶ 86, 91).

Madvapes claims, however, that AV has made statements such as “new name – same great team”

in their advertisements and customer communications, which it contends are wrongful.

       Defendants allege that immediately following the termination, they began the process of

“de-identification” of the MadVapes stores (such as removing signage), and that there are no

longer any “Madvapes” signs inside or outside the stores. Also, Defendants allege that they no
longer sell Madvapes products. While Madvapes criticizes the amount of time (five to six weeks)

that it says it took AV to make these changes, it does not challenge AV’s representation that these

changes have now been made. AV is, however, apparently continuing to use the same telephone

numbers at all the former franchise locations. AV has also maintained the same Facebook page

and internet site but has changed the identifying name to Mellow Vapes. Madvapes

acknowledges these changes but alleges that AV has not yet removed all references to Madvapes

in earlier social media posts contained within the Facebook site. With respect to the “Juice Bar”

that was present in the stores while they were Madvapes franchise locations, there is no evidence

in the record as to previous or current appearance of the “Juice Bar,” but Defendants acknowledge

that it is still in the same relative location in the stores.

                                         III.    DISCUSSION

       Madvapes seeks injunctive relief in three general areas – (1) requests related to its

trademark claims, (2) requests that defendants close their “Mellow Vapes” stores and not

compete under the FA’s noncompetition covenant and (3) requests related to other alleged de-

branding and confidentiality obligations under the FA. Each is discussed separately below.

       A.       Trademark Claims

       Related to its trademark claims, Madvapes seeks the issuance of a preliminary injunction

to require Defendants to:

               Cease using the MadVapes Marks6 (as defined in Complaint ¶16) or any

                trademark, service mark, logo, trade name or work that is confusingly similar to




6
  The Madvapes Marks, as defined in the Amended Complaint, are a series of registered
trademarks showing the word MADVAPES or MADVAPES EXPRESS in all capital letters,
some of which have a plume of smoke at the end of the mark.
               the MadVapes Marks, including use in any way on any social media platform, on

               any product, in any advertisement or marketing materials;

              Eliminate the MadVapes Marks from any social media platforms, from any

               product and from any other advertising or marketing materials;

              Otherwise cease infringing the MadVapes Marks or using any similar

               designations, alone or in combination with any other components;

              Cease passing off any of Defendants’ goods or services as those of Plaintiffs’ or

               MadVapes’ franchisees or in any way associated with or connected with

               Plaintiffs’ or MadVapes’ franchisees;

              Cease taking any action of any nature that is likely to cause confusion or

               misunderstanding as to the source of sponsorship of American Vapes’ Mellow

               Vapes or Mellow Hemp Farms product with product of Plaintiffs; and

              Cease taking any action of any nature that is likely to cause confusion or

               misunderstanding as to Defendants’ affiliation, connection or association with

               Plaintiffs’ or MadVapes’ franchisees or any of their products or services.

       The parties do not dispute the elements of a claim for trademark infringement. In order to

prevail on a claim for trademark infringement, Madvapes must demonstrate that: (1) it owns a

valid and protectable trademark; (2) Defendants used the trademark “in commerce” without

authorization; (3) Defendants used the trademark “in connection with the sale, offering for sale,

distribution, or advertising” of goods or services; and (4) Defendants use of the trademark is

likely to confuse consumers. 15 U.S.C. § 1114(1); See Rosetta Stone, Ltd. v. Google, Inc., 676

F.3d 144, 152 (4th Cir. 2012)
        Defendants do not dispute the validity of the Madvapes trademarks, nor does there appear

to be any dispute as to Madvapes’ proof of the other elements of a claim for trademark

infringement as they relate to any use of the registered “Madvapes” marks. AV’s defense on the

trademark claims is essentially only that the claims are moot because “[d]efendants are virtually

de-identified from the Madvapes brand and are no longer using Madvapes marks or selling

Madvapes products.”

        Accordingly, the Court finds that Madvapes has established a likelihood of success on its

core trademark claims that AV cannot use the Madvapes trademarks. Further, Madvapes has

established that it is likely to suffer irreparable harm without the preliminary injunction, the

balance of equities tips in its favor and the injunction is in the public interest with respect to

preliminarily enjoining Defendants from continuing any unauthorized use of the Madvapes

trademarks.

        However, the preliminary injunction will be narrowly drawn so that Defendants’

obligations are clear as follows:

            1. Defendants must cease any use of Madvapes trademarks in its signage or other

                designations of the source or identification of its stores or products.7

            2. Defendants must remove Madvapes’ trademarks from their internet site and

                Facebook page so that the Madvapes marks do not appear on the internet site and

                in prior Facebook or other social media posts; however, Defendants may maintain




7
 With respect to the sale of previously purchased Madvapes branded products in inventory, the
Court finds that the issue is moot and does not address whether it meets all the elements
necessary for a preliminary injunction in light of Madvapes’ opportunity (which it chose not to
exercise) under Section 13 of the FA.
                its internet site and Facebook page so long as the Madvapes’ trademarks do not

                appear.8

            3. Defendants may not use (and must remove if such marks still appear) the

                Madvapes marks on customer receipts.

            4. Defendants may use the Mellow Vapes name and associated marks, which

                Madvapes do not contend infringe the Madvapes’ marks and do not seek to

                enjoin.

       B.       Noncompetition Claims

       Madvapes primary injunctive request is that the Court order Defendants to:

               Cease operating any Competitive Business (as defined in the Amended Verified

                Complaint (¶56) for a period of two (2) years from the termination of the

                Franchise Agreements in North Carolina and South Carolina and immediately

                cease the current operations of their Mellow Vapes stores located in the Franchise

                Locations and their Mellow Hemp Store in Belmont, North Carolina.

       Under North Carolina law, contracts in restraint of trade are disfavored including

covenants not to compete. See Howard v. Oakwood Homes Corp., 134 N.C.App. 116, 121–22,

516 S.E.2d 879, 883, disc. review denied, 350 N.C. 832, 539 S.E.2d 288 (1999), cert. denied,

528 U.S. 1155 (2000). To be enforceable in North Carolina, a covenant not to compete must be

(1) in writing; (2) made as part of the employment contract; (3) supported by valuable

consideration; (4) reasonable as to time and territory; and (5) designed to protect a legitimate




8
 This injunction does not apply to a third party’s use of the Madvapes’ marks in social media
posts after the date of this Order. If a third party posts a new message – unprompted by
Defendants – that contains the Madvapes marks (for example comparing Mellow Vapes to
Madvapes) then Defendants are not under an obligation to remove the post.
business interest. Hartman v. W.H. Odell & Assocs., Inc., 117 N.C. App. 307, 311, 450 S.E.2d

912, 916 (1994).

       However, when evaluating the enforceability of covenants not to compete, North

Carolina courts note a distinction between those relating to the sale of business and those

ancillary to employment contracts. Outdoor Lighting Perspectives Franchising, Inc. v. Harders,

2012 WL 1693887, at *5, 2012 NCBC LEXIS 28, at *19 (N.C. Super. Ct. May 14, 2012), aff'd,

228 N.C. App. 613, 747 S.E.2d 256 (2013). Non-competes in franchise agreements have been

held to present hybrid situations where courts should combine the elements used to evaluate non-

competes for the sale of a business and those used to analyze employment contracts. Outdoor

Lighting, 228 N.C. App. at 621–22, 747 S.E.2d at 263–64.

       In Outdoor Lighting, the court stated:

                [t]he ultimate issue which we must decide in resolving such disputes among
       franchisors and franchisees is the extent to which the non-competition provision
       contained in the franchise agreement is no more restrictive than is necessary to protect the
       legitimate interests of the franchisor, with the relevant factors to be considered in the
       making of this determination to include the reasonableness of the duration of the
       restriction, the reasonableness of the geographic scope of the restriction, and the extent to
       which the restriction is otherwise necessary to protect the legitimate interests of the
       franchisor.

Id. at 623, 747 S.E.2d at 264. Plaintiff has the burden to prove the restrictions of the covenant are

reasonable. Hartman, 117 N.C. App. at 311, 450 S.E.2d at 916.

       “In evaluating reasonableness, the time and territory restrictions must be read in tandem.”

Id. at 311, 450 S.E.2d at 916; see, e.g., Jewel Box Stores Corp. v. Morrow, 272 N.C. 659, 665,

158 S.E.2d 840, 844 (1968) (“Although a valid covenant not to compete must be reasonable as to

both time and area, these two requirements are not independent and unrelated aspects of the

restraint. Each must be considered in determining the reasonableness of the other.”). While

“either the time or the territory restriction, standing alone, may be reasonable, the combined
effect of the two may be unreasonable.” Farr Assocs. Inc. v. Baskin, 138 N.C. App. 276, 280,

530 S.E.2d 878, 881 (2000). “If a non-compete covenant ‘is too broad to be a reasonable

protection to the employer's business it will not be enforced. The courts will not rewrite a

contract if it is too broad but will simply not enforce it.’” VisionAir, Inc. v. James, 167 N.C. App.

504, 508, 606 S.E.2d 359, 362 (2004) (quoting Whittaker Gen. Med. Corp. v. Daniel, 324 N.C.

523, 528, 379 S.E.2d 824, 828 (1989)).

       North Carolina courts have held that a two-year post-employment or post-sale non-

competition restriction may be reasonable. See, e.g., Kinston Med. Specialists, P.A. v. Bundle,

2015 WL 2168893, at *3, 2015 NCBC LEXIS 48, at *7 (N.C. Super. Ct. May 7, 2015); see also

Hartman, 117 N.C. App. at 315, 450 S.E.2d at 918.

       However, “the scope of [a] geographic restriction must not be any wider than is necessary

to protect the employer's reasonable business interests.” Okuma Am. Corp. v. Bowers, 181 N.C.

App. 85, 89, 638 S.E.2d 617, 620; see also A.E.P. Indus., Inc., 308 N.C. at 408, 302 S.E.2d at

763. Courts look to six factors in determining whether a post-employment restriction is valid:

“(1) the area, or scope, of the restriction, (2) the area assigned to employee, (3) the area in which

the employee actually worked or was subject to work, (4) the area in which the employer

operated, (5) the nature of the business involved, and (6) the nature of the employee's duty and

his knowledge of the employer's business operation.” Outdoor Lighting, 228 N.C. App. at 622,

747 S.E.2d at 263.

       An additional factor courts evaluate in the business sale context—and by extension the

franchise context—is whether the restriction reasonably protects the goodwill of the plaintiff's

business. Id. at 623, 747 S.E.2d at 264. Significantly for the purpose of this motion, “[t]o prove

that a geographic restriction in a non-compete provision is reasonable, an employer must first
show where its customers are located and that the geographic scope of the covenant is necessary

to maintain those customer relationships.” Farr Assocs., 138 N.C. App. at 281, 530 S.E.2d at

882.

       Here, the Franchise Agreement identifies AV’s franchise territory as a limited area

encompassing a working population of approximately 15,000 (essentially the neighborhood of a

large city or a single small town). Further, the FA specifically limits the franchisee’s operations

to a physical location, prohibiting internet sales. Also, the nature of the vaping business appears

directed to individual local customers rather than institutional or commercial customers.

       In this context, a covenant not to compete that extends to an entire state with a population

of millions or to multiple states is plainly overbroad. Madvapes has not offered any evidence that

Defendants serviced customers outside of the franchised territories or indeed any evidence of the

location of the Defendants’ customers. Therefore, Madvapes has failed to offer any evidence to

support its contention that the territorial restriction in the FA protects its legitimate business

interests. See Beasley v. Banks, 90 N.C. App. 458, 460–61, 368 S.E.2d 885, 886–87 (1988)

(finding unreasonable a thirty-mile radius restriction where plaintiff failed to present specific

evidence supporting his conclusory statement that he had customers within the thirty-mile radius

and defendant offered evidence to the contrary). In the absence of such evidence, the geographic

scope of the covenant is unreasonable and unenforceable as a matter of law on the current record.

       At the motion hearing, Madvapes’ counsel urged the Court to consider “blue penciling”

the parties’ contract to remedy the overbroad scope of the territorial restrictions. However, that

doctrine cannot remedy the overbreadth of the covenant not to compete at this stage of the

proceedings. “[B]lue-penciling is the process by which a court of equity will take notice of the

divisions the parties themselves have made in a covenant not to compete, and enforce the
restrictions in the territorial divisions deemed reasonable and refuse to enforce them in the

divisions deemed unreasonable.” Beverage Sys. of the Carolinas, LLC v. Associated Beverage

Repair, LLC, 368 N.C. 693, 699, 784 S.E.2d 457, 461 (2016). The FA contains two territorial

restrictions, encompassing (1) the state in which a franchised store is located and (2) within all

the states where Madvapes has franchise locations. As discussed above, both territories are

overbroad in the context of a franchise territory limited to a working population of 15,000, so

removing each of these restrictions would leave the covenant without a territorial restriction at

all, precluding enforcement. See id. at 699, 784 S.E.2d at 462.9

       In summary, on its request for a preliminary injunction to enforce the FA’s covenant not

to compete, Madvapes has failed to establish a likelihood of success on the merits. Also,

although the Court need not reach the other factors necessary to preliminarily enjoin the



       9  In addition to being overbroad in terms of its geographic scope, the FA’s covenant not
to compete may also not be enforceable (particularly against the individual defendants) because
of the broad scope of its prohibition on Defendants’ working for a competitive business. See
RLM Communications, Inc. v. Tuschen, 831 F.3d 190 (4th Cir. 2016). In RLM, the court held that
“restrictive covenants are unenforceable where they prohibit the employee from engaging in
future work that is distinct from the duties actually performed by the employee,” Id. at 196,
quoting, Med. Staffing Network, Inc. v. Ridgway, 194 N.C.App. 649, 670 S.E.2d 321, 327 (2009).
See also Copypro, Inc. v. Musgrove, 232 N.C.App. 194, 754 S.E.2d 188, 192 (2014). Here,
noncompetition covenant prohibits the Defendants from “[d]irectly or indirectly entering into
the employ of, render any service to or act in concert with any person, partnership [etc] that
owns, operates, manages, [etc]” any “Competitive Business” or “[b]ecome interested in directly
or indirectly as an individual, partner, shareholder, …, agent, … spouse, or in any other
relationship or capacity” any “Competitive Business.” Defendants would accordingly be
prohibited from any association or employment – directly or indirectly – with any competitive
business, regardless of the nature of the employment and whether it has any connection to
Madvapes’ legitimate business interests (for example Defendants could not operate a software
business that provides services to a vaping business). Therefore, the covenant not to compete
may also be unenforceable for this independent reason, as it was in RLM. RLM, 831 F.3d at 196-
97 (“Instead of focusing on employment that raises the risk that [defendant] will use knowledge
obtained from RLM to RLM’s detriment, the Noncompete targets the similarity of a new
employer to RLM. That is not a sufficient limiting factor for a covenant not to compete.”)
continued operation of the Mellow Vapes’ stores, at least two of them – the balance of equities

and the public interest – might well not support an injunction. Madvapes had the ability to

protect its legitimate business interests in the territory by either buying out the franchisee,

assuming its lease and/or buying its inventory. It did none of these things. Further, Madvapes has

not at all addressed the harm that shutting down these businesses would cause to its employees

beyond the named defendants. Thus, Madvapes has not made a clear showing that the balancing

of the equities or the public interest justify an injunction in the context of a “disfavored” restraint

of trade. Madvapes is therefore not entitled to a preliminary injunction on its noncompetition

claim, and the Court declines to enjoin the Defendants as requested.

       C.       Other Claims Under the Franchise Agreement

       Finally, in addition to its trademark and covenant not to compete claims, Madvapes asks

the Court to require Defendants to:

               Immediately comply with all de-branding obligations in the Franchise

                Agreements and certify to the Court via sworn affidavit full compliance with the

                same; and

               Cease selling any product of any nature in its Mellow Vapes stores or in their

                Mellow Hemp Farm store (a) which they sold at any time while American Vapes

                was a franchisee of MadVapes or (b) which they developed, created or invented

                while a MadVapes franchisee;

               Cease taking any action of any nature whatsoever in violation of the

                confidentiality, non-use and non-disclosure obligations of Defendants as set forth

                in the Franchise Agreements.
       In considering this final category of injunction requests, the Court must first address

Defendants’ contention that Madvapes has not sufficiently proven the existence of a signed

franchise agreement for each location and that Madvapes provided the required franchise

disclosures sufficiently in advance of the execution of each franchise agreement. While these

issues are not entirely free from doubt, and it appears that Madvapes may have been, at a

minimum, sloppy in documenting and preserving the evidence of the written agreements and

disclosures, the Court finds that, only for purposes of the very limited preliminary injunctive

relief being ordered,10 that Madvapes has shown a “likelihood” (although, again, not a certainty)

of the existence of signed written franchise agreements for each of Defendants’ former

Madvapes franchise locations and that Madvapes provided timely franchise disclosures for each

location.11

       On the issue of complying with the “de-branding” obligations under the FA, Madvapes

more specifically requests the following:

                 Requiring Defendants to cease using the same telephone numbers used at the

                  former franchise locations;

                 Change the signage in the stores to cease to identify the stores as a Madvapes

                  franchise and not represent that the store is a Madvapes franchise;

                 Requiring Defendants to return “customer data” to Madvapes and not retain or use

                  that data in its Mellow Vapes business;



10
   The injunctive relief ordered with respect to Madvapes’ trademark claims could be entered
pursuant to federal trademark law independent of any obligations under the FA.
11
   If this matter proceeds further, Madvapes will of course need to prove the existence of signed
franchise agreements and timely disclosures for each location by the appropriate standard of
proof. The Court emphasizes that it has made no finding that Madvapes has yet made such a
showing, only that it is “likely” to do so based on the current state of the record prior to
discovery.
              Require Defendants to remove the “proprietary” “Juice bar” from the stores or

               move the bar to a different location in the store to make the store “have a different

               look and feel;”

              Prohibit Defendants from selling any product which Defendants sold in the

               former franchise locations while they were Madvapes franchisees, in particular

               any product with the Mellow Hemp Farm brand; and

              Prohibit Defendants from disclosing or using any other Madvapes confidential or

               proprietary information.

       Regarding prohibiting the continued use of the telephone numbers that Defendants used

while they were Madvapes franchisees, the Court finds that Madvapes is likely to succeed on the

merits of that claim. The FA is clear that the parties agreed that the franchisee could not use the

same phone numbers following termination. Indeed, counsel for Defendants acknowledged that

if the FA were valid then Madvapes was entitled to enforce the telephone number restriction.

       Similarly, the Court finds that Madvapes is likely to succeed on the merits of its claim

that Defendants are not entitled to use Madvapes signage or tell prospective customers that the

store is a Madvapes franchise. Again, counsel for Defendants acknowledged that if the FA were

valid then Madvapes was entitled to enforce these restrictions. However, the Court does not find

that Madvapes is entitled to prohibit Defendants from making any reference to the fact of their

former history as a Madvapes franchisee. Specifically, Defendants will not be enjoined from

making such statements as “new name – same great team” and “new name – same business” that

make clear that Defendants are no longer associated with Madvapes (which is the point of the

restriction) while informing customers that Defendants are still in the vaping business. On the
other hand, Defendants may not prominently use the Madvapes name to advertise their new

business, for example by putting up a sign that says “former Madvapes franchise.”

         On the issue of “customer data,” the Court also finds that Madvapes has made a showing

of a likelihood of success on its claim that it owns “customer data” that is sufficient to support a

very limited injunction. While all customer information related to the business, which might

include the names of current customers or those who are listed as having “liked” Defendants’

social media sites, is not owned by Madvapes, customer sales data prior to March 20, 2019

belongs to Madvapes under the FA. Accordingly, Defendants may not use that information and

must return it to Madvapes to the extent Madvapes does not already have a copy of the

information.

         With respect to each of the foregoing categories of “other claims,” Madvapes has also

established that it is likely to suffer irreparable harm absent preliminary relief, the balance of

equities favors Madvapes and the limited injunctive relief described above would be in the public

interest. Therefore, the Court will enter a preliminary injunction enjoining Defendants from (1)

any further use of the same telephone numbers used at the former franchise locations on or after

August 5, 2019; (2) displaying any signage in the stores using the Madvapes name or identifying

the store as a Madvapes franchise; (3) representing that the store is a Madvapes franchise or

otherwise using the Madvapes name prominently in any advertising or marketing of Defendants’

business; (4) retaining or using any customer sales data reflecting sales prior to March 20, 2019

(and ordering that any such data be returned to Madvapes to the extent it does not already have a

copy).

         However, with respect to its remaining requests Madvapes has not made an evidentiary

showing to support a finding that it is likely to succeed on any of the claims underlying the
requests. While Madvapes argues that its Juice bar is “proprietary,” it has not offered specific

evidence of how the Madvapes “juice bar” looks and, as significantly, what makes it different

than the “bars” at other “vaping” stores where customers can mix vaping liquids. In the absence

of such evidence, there is no basis on which the Court can find that Madvapes is “likely” to

succeed on its claim.

         Also, Madvapes has not presented any evidence in support of its request that Defendants

be prohibited from selling any product that they sold before the franchise was terminated. With

respect to selling products and vaping equipment purchased from third parties, Madvapes has not

identified the products that it says cannot be sold with any specificity. In the absence of such a

showing (and perhaps even if such a showing was made), Madvapes cannot establish a

likelihood of success on its claim, including proving that such a prohibition did not amount to an

unenforceable restraint on trade or a covenant not to compete. Similarly, Madvapes has failed to

offer evidence of the specific Mellow Hemp Farm products sold by Defendants prior to the

termination of the franchise and what products are currently being sold so that the Court can

determine Madvapes’ likelihood of success. The Court accordingly declines to issue an

injunction barring the sale of any Mellow Hemp Farm branded product.

         Finally, Madvapes has not identified with specificity any trade secret or “confidential” or

“proprietary” information, product or element of the business that it seeks to protect. The Court

thus cannot find that Madvapes is likely to succeed with respect to this claim and declines to

issue any injunction in the absence of a much more robust evidentiary showing. 12




12
  Also, with respect to these final three requests, the Court has not reached the issues of irreparable harm, the
balancing of equities and the public interest which must be determined in Madvapes favor before a preliminary
injunction could issue.
                                     IV.     ORDER

      NOW THEREFORE IT IS ORDERED THAT:

      Defendants’ Motion for a Preliminary Injunction (Doc. No. 16) is GRANTED in Part

and DENIED in part as described above.


      SO ORDERED ADJUDGED AND DECREED.


                                 Signed: July 25, 2019
